COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-309-CV



SOUTHERN HOME REALTY, INC.	APPELLANT



V.



RANDLES-WORSTELL, INC. D/B/A 	APPELLEE

PYRAMID ROOFING



----------

FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered appellant’s motion to dismiss this appeal and appellee's response.  In its notice to this court, appellee informed us that the trial court has vacated the judgment that appellant seeks to appeal.  Therefore, it is the court's opinion that appellant's motion to dismiss should be granted.  We dismiss the appeal as moot.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.

PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.





[DELIVERED FEBRUARY 13, 2003]

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.